Citation Nr: 1230605	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-28 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, to include PTSD.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active service from June 1972 to June 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms that the claimant describes, and the information that the claimant submits or that VA obtains in support of the claim. The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but rather for the affliction (symptoms) that the mental condition, whatever it is, causes him/her. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Here, while the prior final denial involves a claim for service connection for PTSD, recent post-service medical records show that the Veteran has been diagnosed with both PTSD and depression. In accordance with Clemons, the Board has re-characterized the issue on appeal as is set forth on the title page-to include all post-service psychiatric disorders with which the Veteran has been diagnosed.

As will be discussed in further detail in the following decision, the Board finds that a reopening of the claim for service connection for PTSD is warranted and is granting this aspect of the Veteran's appeal.  The underlying claim for service connection for PTSD; the additional issue of entitlement to service connection for a psychiatric disability other than PTSD; as well as the claim for a TDIU, are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  By a December 2004 decision, the Board denied the Veteran's claim of service connection for PTSD.  
2.  Evidence received after the December 2004 denial of service connection for PTSD relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The Board's December 2004 denial of the Veteran's claim of service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2011).

2.  Evidence received since the final December 2004 Board decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for PTSD, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
II.  Analysis

Service connection for PTSD was initially denied in a December 2001 rating decision because the evidence did not show that the Veteran had verified stressors.  In other words, evidence of record did not reflect a current disability related to the Veteran's military service.  The Veteran appealed that decision to the Board, which denied the claim in December 2004.  The Veteran sought to reopen the previously denied claim in July 2005; that claim was denied by the RO in February 2006.  The Veteran submitted additional evidence concerning the claim in November 2006.  

The Board observes that, following the February 2006 rating decision denying the petition to reopen, the Veteran submitted a statement in September 2006 concerning his "pending claim for service connection for PTSD."  In addition, in November 2006, he submitted new evidence consisting of medical records along with a statement indicating his desire to "reopen" his PTSD claim.  The Veteran did not express disagreement with the February 2006 rating decision, and the RO considered the additional records, along with the November 2006 statement, as a new claim to reopen.  However, the Board finds that the February 2006 rating decision is not final and is properly on appeal pursuant to the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  

In this regard, the Board notes that submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2011).  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2011).  In reviewing the claims file in the current appeal, the Board finds that new evidence (pertinent medical records) was received within one year of the February 2006 rating decision.  The February 2006 rating decision is thus not final and is properly on appeal before the Board.  The most recent prior final denial of the Veteran's claim for service connection for PTSD is thus the December 2004 denial by the Board, which the Veteran did not appeal.

A decision of the Board is a final decision, effective as of the date stamped on the face of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.  at 1384. Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Here, relevant evidence of record at the time of the December 2004 Board decision consisted of the Veteran's service treatment records, VA and private treatment records, and the Veteran's contentions.  His service treatment records showed no treatment for, or diagnosis of, any psychiatric disorder.  His personnel records did not reveal the receipt of any awards denoting combat, although his DD-214 confirms that he was awarded a Parachute Badge.  Post-service records revealed that a diagnosis of PTSD was first assigned by a private treatment provider in August 2002, along with an initial diagnosis of major depression.  At a VA PTSD evaluation conducted in August 2002, the Veteran was diagnosed with PTSD and depressive disorder.  At that time, he reported "trauma exposure during jump training," including the jump during a windy day and a nighttime jump during which he landed in a tree.  His PTSD symptoms were found to be "a direct result of event that occurred while serving in the military."  In a further private treatment note dated in February 2003, the Veteran was assigned only a diagnosis of PTSD.  At that time, he reported nightmares regarding traumatic experiences in service.  [He was noted in September 2002 to have reported that a "robber tried to kill him" in service and that he once parachuted in a high wind and got tangled in his parachute and feared he would be choked.]  In addition, the Veteran submitted a buddy statement in March 2003 in which a fellow soldier stated that he remembered the incident in which the Veteran parachuted into a tree and got multiple cuts and scrapes.  

Finding that the claims folder contained no competent evidence of PTSD related to a verified in-service stressor, the Board, in December 2004, denied the claim of service connection for PTSD.  The Veteran did not appeal the Board's decision, and the denial became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

The relevant evidence received since the December 2004 denial consists of VA and treatment records as well as a VA examination conducted in July 2010, and the Veteran's contentions concerning his claimed stressors and his current disability.  In addition, records of the Veteran's award of disability benefits from the Social Security Administration (SSA) have been obtained and associated with the claims file.  

Regarding psychiatric diagnoses, the Veteran's private psychiatrist has submitted multiple letters finding the Veteran to carry a diagnosis of "service connected" PTSD and major depression.  In addition, the Veteran underwent a VA examination in July 2010 concerning his PTSD claim.  At that time, he reported several in-service stressors, including jumping in high winds and fearing that other paratroopers would land on his parachute and cause him to fall.  He stated that he feared for his life every time he jumped.  He also mentioned a car accident that occurred in service, during which he flipped his car and thought that he was going to die.  The examiner diagnosed the Veteran with PTSD and indicated that the diagnosis was linked to his in-service airborne training and car accident.

Regarding his stressors, the Veteran has reported multiple stressors that he believes led to his current PTSD.  In particular, the Veteran has stated on multiple occasions that, during parachute training, he was involved in a night jump in high winds that led to his landing in a tree and fearing that he would crash and die.  In addition, the Veteran has reported witnessing a mugging and fearing that the robbers would retaliate against him for reporting them, as well as multiple parachuting incidents during which he stated that he feared for his life due to high winds, tangled parachute cords, or other jumpers coming too close to him and his equipment.  His DD-214 confirms that he received a Parachute Badge while in service.  In addition, the Veteran submitted a statement dated in March 2007 from a fellow soldier in which the buddy states that he remembers the night jump in high winds in which the Veteran landed in a tree and sustained several cuts and scrapes.  In the statement, the buddy reported that he was fearful of his safety when jumping in those conditions.  The Board thus considers confirmed the stressor in which the Veteran executed a parachute jump at night in high winds and landed tangled in a tree.

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim for service connection for PTSD-namely, evidence that the Veteran has been diagnosed with PTSD that the July 2010 VA examiner stated could be linked to his identified in-service stressors.  The Board concludes, therefore, that such additional evidence of a psychiatric disability possibly related to in-service stressors is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue.
ORDER

New and material sufficient to reopen a previously denied claim for service connection for PTSD having been received, the appeal is granted to this extent only.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the underlying claim for service connection for PTSD; the issue of entitlement to service connection for a psychiatric disability other than PTSD; as well as the claim for a TDIU.

The Veteran contends that he has a psychiatric disability, to include PTSD, as the result of several traumatic events in service.  As noted above, in particular, the Veteran has stated that, during parachute training, he was involved in a night jump in high winds that led to his landing in a tree and fearing that he would crash and die.  In addition, the Veteran has reported witnessing a mugging and fearing that the robbers would retaliate against him for reporting them, as well as multiple parachuting incidents during which he feared for his life due to high winds, tangled parachute cords, or other jumpers coming too close.  His DD-214 confirms that he received a Parachute Badge while in service.  In addition, the Veteran has submitted statements from a fellow soldier who states that he remembers the night jump in high winds in which the Veteran landed in a tree, sustaining cuts and scrapes.  In these statements, the buddy reported that he was fearful of his safety when jumping in those conditions.  The Board thus considers confirmed the stressor in which the Veteran executed a parachute jump at night in high winds and landed tangled in a tree.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  Otherwise, the law requires verification of a claimed stressor.

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's lay testimony alone is not sufficient to establish the occurrence of the claimed stressors.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.

As noted above, the Veteran's service treatment records are silent as to any complaints of or treatment for any psychiatric problems in service.  Regarding psychiatric diagnoses, in August 2002, the Veteran was diagnosed with PTSD and major depression by his private psychiatrist.  A second letter from that psychiatrist, dated in February 2003, suggested that the Veteran's PTSD was "service connected" but offered no explanation for that conclusion.  This psychiatrist has submitted multiple similar letters finding the Veteran to carry a diagnosis of "service connected" PTSD and major depression.  In addition, a VA evaluator in September 2002 found him to have PTSD and depressive disorder that was linked to experiences in service.  In addition, at a July 2010 VA examination, he reported several in-service stressors, including jumping in high winds and fearing that other paratroopers would land on his parachute and cause him to fall.  He stated that he feared for his life every time he jumped.  He also mentioned a car accident that occurred in service, during which he flipped his car and thought he was going to die.  The examiner diagnosed the Veteran with PTSD and indicated that the diagnosis was linked to his in-service airborne training and car accident.

However, the medical evidence of record does not provide a clear and conclusive analysis of whether the Veteran's conceded in-service stressor of conducting a parachute jump during high winds and landing in a tree is adequate to support a diagnosis of PTSD or other psychiatric disability.  38 C.F.R. § 3.304(f)(3).  In light of this evidentiary posture, the Board finds that a remand is necessary to afford the Veteran another VA examination to determine if any currently diagnosed psychiatric disability, to include PTSD, is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the claim for service connection for a psychiatric disorder other than PTSD, the Board reiterates that, in February 2009, the Court held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, the Veteran's post-service treatment records show diagnoses of psychiatric disorders other than PTSD, to include specifically major depression and depressive disorder.  Therefore, pursuant to Clemons and as noted in the Introduction above, the Board concludes that this aspect of the Veteran's appeal includes the issue of entitlement to service connection for any diagnosed psychiatric disability, including both PTSD and other disorders such as major depression or depressive disorder.  On remand, the VA examiner must address the etiology of any diagnosed psychiatric disorder, including PTSD.  

With regard to the Veteran's claim for a TDIU, the Board notes that the following are his current service-connected disabilities:  recurrent prostatitis, as 60 percent disabling; and for residuals of a left wrist navicular fracture, hemorrhoids, and erectile dysfunction, all evaluated as noncompensably disabling.  The Veteran maintains that it is his service-connected prostatitis that renders him unable to work.  In light of this contention-as well as the fact that a final decision on the Veteran's claim for service connection for a psychiatric disability, to include PTSD, has not been made yet, the Board finds that further evidentiary development of the TDIU issue is necessary-to include obtaining a pertinent medical opinion as to the effect on his employability of his prostatitis and any diagnosed psychiatric disorders.  

In view of the foregoing, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature, extent, and etiology of any currently diagnosed psychiatric disability, to include PTSD, that he may have.  The claims file must be made available to the examiner for review in conjunction with this examination, and a notation must be made in the evaluation report that this review has taken place.

Psychological testing must be conducted with a view toward determining whether the Veteran meets the criteria for a diagnosis of PTSD or any other psychiatric disability.  The results of any such testing must be incorporated into the examination report to be associated with the claims folder

The examiner is then requested to obtain a detailed history of the Veteran's psychiatric symptoms as observed by him and others since service, review the record, and offer an opinion as to the following: 

a. For any current psychiatric disability, including PTSD, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent) at least as likely as not (i.e., probability of approximately 50 percent) or less likely than not (i.e., probability less than 50 percent) that any such disability either had its onset during the Veteran's active service or is otherwise etiologically related to his active service-including his conceded in-service stressor of having executed a parachute jump at night in high winds and having landed in a tree.  

b. The examiner should also opine as to whether any psychiatric disability (to include PTSD) diagnosed on examination renders the Veteran unable to obtain and maintain substantially gainful employment.  

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Also, schedule the Veteran for an appropriate VA examination to determine the impact of his service-connected recurrent prostatitis on his employability.  The claims file must be made available to the examiner, who should acknowledge in the evaluation report that he/she has reviewed the file.  All indicated tests and studies must be accomplished, and all clinical findings should be reported in detail.  The examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected recurrent prostatitis, without consideration of any nonservice-connected disabilities and age, render him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background.  
A complete rationale must be given for all opinions and conclusions expressed.  If the physician finds that he/she must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

3.  Then, readjudicate the claim for service connection for a psychiatric disability, to include PTSD, and the claim for a TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


